Mr. Justice Thompson, specially concurring: I agree with the conclusion reached in People v. Doras, on which these decisions are based, but I do not agree with all that is said in the opinion. In my opinion all sentences under the Indeterminate Sentence act are for the maximum term provided by law, and the convict has no right to demand that he be discharged before the expiration of such maximum term. The only constitutional limitation on the power of the legislature to fix punishment for crime is that “all penalties shall be proportioned to the nature of the offense.” Because the executive department of the State is given authority to commute the sentence imposed by the courts under the law it by no means follows that the convict has any right to demand this executive clemency. I think the Parole act is a proper exercise of legislative authority and in no way deprives any person of rights guaranteed by the State or Federal constitution.